DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered.
Applicant’s arguments, on page 6, with respect to the objection to claim 6 have been fully considered and in light of amendment are persuasive.  The objection to claim 6 has been withdrawn. 
Applicant's arguments, starting on page 6, with respect to the 35 U.S.C. 103 rejection of claims 1-10 have been fully considered but they are not persuasive. Applicant argues that Novlan “does not reasonably suggest that other SS/PBCH signals are ever assigned to other UEs communicating with the same parent IAB node” and thus the combination of Liu and Novlan does not teach the features of the instant claim. The examiner respectfully disagrees. Liu discloses in paragraphs 90 and 101 that SS/PBCH is used both in relay to relay links and relay to user equipment links. The feature in the instant claim missing in Liu is that different synchronization signals are used in the connection between relay to relay links as compared to relay to user equipment links. However, Novlan discloses this feature in paragraph 45. Novlan may be directed to SSB instead of SS/PBCH as in the instant claim, but both are synchronization signals and thus one of ordinary skill in the art would know that the merits of applying the technique with SSB also apply to SS/PBCH, and thus it would be obvious for one of ordinary skill in the art to combine Liu with Novlan to obtain the features of the instant claim.
The examiner notes that the objection to the abstract is maintained.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210058884 A1) in view of Novlan (US 20190350023 A1, wherein all cited portions are supported by provisional US 62670456).
Regarding claim 1, Liu discloses:
“An apparatus on a network comprising: a non-transitory memory including instructions stored thereon for resynchronization; and a processor operably coupled to the non-transitory memory configured to execute the instructions of:” ([para 0027]: “In a possible implementation, a structure of the first node includes a processor and a memory, the memory stores code and data, the memory is coupled to the processor, and the processor is configured to support the terminal in performing the frame timing synchronization method provided in any one of the first aspect or the possible implementations of the first aspect.”)
“performing downlink (DL) synchronization with an integrated and access backhaul (IAB) parent node, where synchronization includes searching for a synchronization signal/physical broadcast channel (SS/PBCH) of the parent IAB node…” ([para 0090]: “Usually, a first node selects an upper-level node, that is, a second node, as a synchronization source. To be specific, the first node receives transmission timing information of the second node, and the first node performs frame synchronization based on transmission timing information.” ; [para 0101]: “S501: A first node receives a timing reference signal sent by a second node. The timing reference signal may be an SS/PBCH block, a CSI-RS, a TRS, or the like.”)
“…performing random access to obtain a timing advance (TA) from the parent IAB node; receiving a timing adjustment (Tadj) from the parent IAB node for the resynchronization separate from the TA; and” ([para 0070]: “The upper-level node configures a timing advance (TA) for the first node in the random access process, and the first node sends an uplink signal based on the TA.” ; [para 0092]: “S402: The first node receives the transmission timing information sent by the second node.” ; [para 0094]: “In a possible implementation, the transmission timing information includes the first network timing advance and an offset, first network timing advance is a TA currently maintained by the second node, and the offset is an adjustment value configured by the second node.”)
“based on the Tadj and TA, applying a timing alignment of DL transmissions for the UEs and child nodes, and/or based on the Tadj and TA, applying a timing alignment of uplink (UL) transmission to the parent IAB node.” ([para 0097]: “S403: The first node determines the frame timing based on the transmission timing information. The first node determines the frame timing according to the foregoing method, and details are not described again. As described above, the frame timing refers to a start location of a frame. A radio frame includes an uplink frame and a downlink frame.”)
Liu does not explicitly disclose “distinct from other SS/PBCH signals of the parent IAB node assigned for user equipments (UEs).”
However, Novlan discloses the missing feature “distinct from other SS/PBCH signals of the parent IAB node assigned for user equipments (UEs)” ([para 0045]: “In yet another configuration, the SSB transmission windows (e.g., with a duration of 5 ms) can be offset between access and backhaul links on a single carrier in time, but the SSB transmissions for different backhaul hop orders can be transmitted on different carriers. This pattern can allow separation of the backhaul links by hop order on different carriers, and enable the access link transmissions to be contained on a single carrier with a shorter periodicity (e.g. 20 ms) than the SMTC used by backhaul links (e.g. 40 ms).”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Liu and Novlan, to modify the SS/PBCH as disclosed by Liu, to be distinct from synchronization signals assigned for UEs as disclosed by Novlan. The motivation for doing so is that backhaul links have different requirements from access links and thus by separating the two each can use network parameters optimized for their functionality, thus improving system efficiency. Therefore, it would have been obvious to combine Liu with Novlan to obtain the invention as specified in the instant claim.
Regarding claim 2, Liu in view of Novlan discloses all the features of the parent claim.
Liu further discloses “wherein the Tadj is received through a multicast control information transmission from the parent IAB node.” ([para 0168]: “According to the foregoing embodiment, when the timing reference signal of the first node is reconfigured, the frame timing is adjusted at a time through a broadcast message and/or a dedicated message, a problem of the uplink sending timing advance of the terminal is resolved, and a system design is simplified.”)
Regarding claim 3, Liu in view of Novlan discloses all the features of the parent claim.
Liu further discloses “wherein the Tadj is received through a unicast control information transmission from the parent IAB node.” ([para 0168]: “According to the foregoing embodiment, when the timing reference signal of the first node is reconfigured, the frame timing is adjusted at a time through a broadcast message and/or a dedicated message, a problem of the uplink sending timing advance of the terminal is resolved, and a system design is simplified.”)
Regarding claim 4, Liu in view of Novlan discloses all the features of the parent claim.
Liu further discloses “wherein the Tadj and TA are received in a same control information transmission from the parent IAB node.” ([para 0094]: “In a possible implementation, the transmission timing information includes the first network timing advance and an offset, first network timing advance is a TA currently maintained by the second node, and the offset is an adjustment value configured by the second node.”)
Regarding claim 5, Liu in view of Novlan discloses all the features of the parent claim.
Liu further discloses “wherein the Tadj and TA are received from separate control information transmissions from the parent IAB node.” ([para 0094]: “The second node may send the offset to the first node through a radio resource control (RRC) message or medium access control (MAC) layer control signaling (MAC CE). A specific manner is not limited in this application.”)
Regarding claim 8, Liu in view of Novlan discloses all the features of the parent claim.
Liu further discloses “wherein a gap occurs between transmissions based on prior timing and transmissions depending on timing after resynchronization, wherein the instructions of monitoring the DL is restricted in the gap, and wherein transmitting the UL is restricted in the gap.” ([para 0071]: “Because the TO and the GP 2 are different, the relay node considers that receiving time of the upper-level node is actually slightly earlier than actual receiving time of the upper-level node. However, it is stilled considered from a perspective of the second node that transmission of the relay node starts from a receiving time. Therefore, an obtained TA is smaller than an actual TA of the relay node (by TO−GP2). Therefore, when the second node adjusts a TA of the first node, the TA is smaller than an actual TA value. If the first node continues to use the TA/2, a timing deviation occurs, as shown in 350 in FIG. 3.”)
Regarding claim 21, Liu in view of Novlan discloses all the features of the parent claim.
Liu further discloses “wherein the processor is further configured to execute the instructions of transmitting the Tadj to the UEs and child nodes.” ([para 0143]: “The second node sends a timing reference signal measurement indication to the first node. The timing reference signal measurement indication includes the timing reference signal configured by the third node.”)
Regarding claim 22, Liu in view of Novlan discloses all the features of the parent claim.
Liu further discloses “wherein the transmission includes a time when the Tadj is applied to an access link.” ([para 0063]: “In some scenarios, the wireless backhaul link may also be an access link. For example, the backhaul link 123 may also be considered as an access link of the node 110, and the backhaul link 113 is also an access link of the node 100.” ; [para 0097]: “S403: The first node determines the frame timing based on the transmission timing information. The first node determines the frame timing according to the foregoing method, and details are not described again. As described above, the frame timing refers to a start location of a frame. A radio frame includes an uplink frame and a downlink frame.”)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210058884 A1) in view of Novlan (US 20190350023 A1, wherein all cited portions are supported by provisional US 62670456) and further in view of Zhao (US 20130260758 A1).
Regarding claim 6, Liu in view of Novlan discloses all the features of the parent claim.
Liu in view of Novlan do not explicitly disclose “wherein the processor is further configured to run a resynchronization timer to count down a period from time of reception of the Tadj.” 
However, Zhao discloses the missing feature “wherein the processor is further configured to run a resynchronization timer to count down a period from time of reception of the Tadj.” ([para 0087]: “For example, within LTE networks, the client device maintains a TA timer which measures the time elapsed since the previous TA command. If the mobile device receives a TA command, the timer is reset. If the TA timer expires, then the UE will responsively initiate a resynchronization sequence, which entails initiating connection establishment.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Liu, Novlan, and Zhao to in response to the reception of the TA/Tadj values as disclosed by Liu, to run a resynchronization timer as disclosed by Zhao. The motivation for doing so is that if a TA/Tadj value is received, resynchronization has essentially occurred and thus still performing resynchronization would be inefficient, and thus by restarting the resynchronization timer upon receiving the TA/Tadj -values, it improves system efficiency. Therefore, it would have been obvious to combine Liu with Novlan and Zhao to obtain the invention as specified in the instant claim.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210058884 A1) in view of Novlan (US 20190350023 A1, wherein all cited portions are supported by provisional US 62670456) and further in view of Ohta (US 20110069800 A1).
Regarding claim 7, Liu in view of Novlan discloses all the features of the parent claim.
Liu in view of Novlan do not explicitly disclose “where the TA is applied on expiration of a counter for one or more of the DL and UL transmissions.” 
However, Ohta discloses the missing feature “where the TA is applied on expiration of a counter for one or more of the DL and UL transmissions.” ([para 0143]: “For transmission processing, the TA #2 is applied to transmission timing adjustment once the TA timer 251 is timed out (the valid term of the TA #1 expires).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Liu, Novlan, and Ohta to modify the TA value as disclosed by Liu, to be applied after the expiration of a counter as disclosed by Ohta. The motivation for doing so is that it a design where the TA is not applied immediately allows communication to continue while the TA is being processed, thus improving system efficiency. Therefore, it would have been obvious to combine Liu with Novlan and Ohta to obtain the invention as specified in the instant claim.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210058884 A1) in view of Novlan (US 20190350023 A1, wherein all cited portions are supported by provisional US 62670456) and further in view of Liu2 (US 20200336260 A1).
Regarding claim 9, Liu in view of Novlan discloses all the features of the parent claim.
Liu in view of Novlan do not explicitly disclose “wherein the processor is further configured to execute the instructions of resynchronizing to a second parent with a synchronization period (Tsp) configured through the network.” 
However, Liu2 discloses the missing feature “wherein the processor is further configured to execute the instructions of resynchronizing to a second parent with a synchronization period (Tsp) configured through the network.” ([para 0086]: “Certainly, the first node may alternatively instruct one relay node to detect synchronization signals of different relay nodes at one or more different SS/PBCH block positions, and instruct the different relay nodes to send the synchronization signals at corresponding SS/PBCH block positions, so that one relay node detects different SS/PBCH blocks for a plurality of times, to obtain the synchronization signals of the plurality of other relay nodes. In this way, compared with the prior art, resource and time overheads for mutual discovery between the relay nodes can also be reduced.” The examiner notes that opposite to Liu the first node is the parent of the second node in Liu2, wherein both nodes are relay nodes.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Liu, Novlan, and Liu2 to modify the second node as disclosed by Liu, to transmit instructions to monitor for a SS/PBCH for resynchronization within a time period as disclosed by Liu2. The motivation for doing so is that it allows for synchronization information on the potential second parent to be obtained which it may then utilize to communicate with the second parent in an optimum manner if the second parent is chosen as the new parent, thereby enhancing efficiency. Therefore, it would have been obvious to combine Liu with Novlan and Liu2 to obtain the invention as specified in the instant claim.
Regarding claim 10, Liu in view of Novlan discloses all the features of the parent claim.
Liu in view of Novlan do not explicitly disclose “wherein the processor is further configured to execute the instructions of searching for a SS/PBCH block of the second parent node within the Tsp to obtain a new timing for the DL synchronization with a second parent node.” 
However, Liu2 discloses the missing feature “wherein the processor is further configured to execute the instructions of searching for a SS/PBCH block of the second parent node within the Tsp to obtain a new timing for the DL synchronization with a second parent node.” ([para 0086]: “Certainly, the first node may alternatively instruct one relay node to detect synchronization signals of different relay nodes at one or more different SS/PBCH block positions, and instruct the different relay nodes to send the synchronization signals at corresponding SS/PBCH block positions, so that one relay node detects different SS/PBCH blocks for a plurality of times, to obtain the synchronization signals of the plurality of other relay nodes. In this way, compared with the prior art, resource and time overheads for mutual discovery between the relay nodes can also be reduced.” The examiner notes that opposite to Liu the first node is the parent of the second node in Liu2, wherein both nodes are relay nodes.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Liu, Novlan, and Liu2 to modify the second node as disclosed by Liu, to transmit instructions to monitor for a SS/PBCH for resynchronization within a time period as disclosed by Liu2. The motivation for doing so is that it allows for synchronization information on the potential second parent to be obtained which it may then utilize to communicate with the second parent in an optimum manner if the second parent is chosen as the new parent, thereby enhancing efficiency. Therefore, it would have been obvious to combine Liu with Novlan and Liu2 to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412